Title: To George Washington from Major General William Phillips, 24 November 1778
From: Phillips, William
To: Washington, George


  
    Sir
    Cambridge [Mass.] November 24th 1778
  
I am to return you my thanks for appointing Colonel Bland to conduct the Troops of Convention to Virginia—The acknowledged good Character and humane Qualities of that Officer cannot fail of proving of the utmost advantage to the Troops, and I have given every possible Instruction and order that may lead to good Conduct from them and to aid the good purposes of Your Excellencys directions to Colonel Bland.
I have made much enquiry concerning the Country into which we are going, and I hear that, although numerous and opulent in Inhabitants and rich in Culture, there are not Towns or Villages containing Houses for the Troops to quarter in—I take for granted, therefore, that Barracks are ordered to be built, and as Wood and other Materials are on the Spot, I am taught to believe there will not be any delay or difficulty in Constructing Barracks—I cannot, however, avoid being Solicitous and anxious about the Welfare of the Troops, and should greatly wish to know if they are to be preserved in two Bodies, British and German, or are to be dispersed in Virginia—The ordering Clothing and Supplies of Necessarys with Stores of Wine and other Articles of life required by the Troops will depend so entirely on the knowledge of our Situation that I most earnestly request you will have the goodness to communicate, as far as Your Excellency may judge proper, what is to be the Situation of the Troops of Convention in Virginia.
  I have been detained here on Account of Money for our Troops but shall now proceed on my Rout, and as I hear there is a better road 
    
    
    
    than that taken by the Troops I should wish to be allowed to use it under any Parole Your Excellency shall direct me to Sign.
  I shall send on an Officer to Your Head Quarters, Sir, at the time I set out on my Journey and by him I will request to have an Answer to this letter. I have the honour to be, Sir, With great personal <Respect> Your Excellencys most obedient and most humble Servant

  W. Phillips

